DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, and 15-23 are allowed. 
The following is an examiner’s statement of reasons for allowance:

The prior art does not disclose or render obvious a motivation to provide for a clutch in combination with the remainder of the structure set forth in claim 1, particularly “a first attenuation member contacting the disk and the elastic member during a contact period and a spacing period between the disk and the pulley, and a second attenuation member contacting the disk and the elastic member during a spacing period between the disk and the pulley, and spaced apart from one of the disk and the elastic member during a contact period between the disk and the pulley”. The closest prior art (Hayashi ‘699) discloses a similar clutch including first attenuation member 67, but does not appear to disclose a second attenuation member.  Tabuchi ‘256 discloses a clutch with first and second attenuation members, but one of the elastic members is not “contacting the disk and the elastic member during a spacing period between the disk and the pulley, and spaced apart from one of the disk and the elastic member during a contact period between the disk and the pulley”.  No motivation was found to combine the teachings of Hayashi and Tabuchi to attempt to arrive at the claimed invention, absent hindsight. Claim 18 is allowed for substantially the same reasons as claim 1.


The prior art does not disclose or render obvious a motivation to provide for a clutch in combination with the remainder of the structure set forth in claim 4, particularly “a plurality of second intermediate parts interposed between the plurality of second fastening parts”. Hayashi ‘699 discloses first 62 and second 64 fastening parts, but does not appear to disclose second intermediate parts.  No motivation was found to modify the teachings of Hayashi to attempt to arrive at the claimed invention, absent hindsight.

“when the thickness of the first attenuation member in a state where the first attenuation member has been detached from the protrusion part and the disk is referred to as a first dimension, an interval between the protrusion part and the disk in a state where the first attenuation member has been detached from the protrusion part and the disk and the disk has been spaced apart from the pulley is referred to as a second dimension, and an interval between the protrusion part and the disk in a state where the first attenuation member has been detached from the protrusion part and the disk and the disk has contacted the pulley is referred to as a third dimension, the first dimension is formed to be larger than the second dimension and the third dimension”. Hayashi ‘669 discloses an attenuation member 63 but does not disclose whether or not 3 different thicknesses exist for the attenuation member depending on the operation state of the clutch.  No motivation was found to modify the teachings of Hayashi to attempt to arrive at the claimed invention, absent hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659